     Case 5:18-cv-00086-DPM-BD Document 327 Filed 01/19/21 Page 1 of 5



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually
and as mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                   PLAINTIFFS

v.                        No. 5:18-cv-86-DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLP ATH LLC                                  DEFENDANTS

                                ORDER
     1. Marziale's motions in limine are partly granted and partly
denied. Here are the Court's rulings:
     • Insurance in Punitive Phase
     Granted.    In a companion Order, the Court has decided that
Lagrant and Cook aren't entitled to qualified immunity. Proof about
insurance coverage may be admitted if we reach the punitive damages
phase.
     • Witness's Felonies
     Granted, with a caveat.        We must handle any admissible
convictions at a sidebar before the witness is examined.
     • Deposition Testimony
     Denied.
    Case 5:18-cv-00086-DPM-BD Document 327 Filed 01/19/21 Page 2 of 5



      • Pretrial Witness List
     Denied. The parties may identify their witnesses at least thirty
days before trial.
     • Failure to Call Ambulance
     Denied.
     • Elaine's Death Before the Emergency Room
     Denied.
     • Murray's Damages
     Granted, as modified. Evidence and testimony that Murray is
alive and healthy is admissible.
     • Marziale's Drug Use
     Denied with a caution. Marziale' s drug use must be treated with
great care to avoid unfair prejudice: it must be limited to use that
allegedly affected her pregnancy.
     • "Deserved What They Got" Testimony
     Granted. Defendants won't offer evidence that pregnant inmates
deserved or were responsible for their children's outcomes; Marziale
won't offer evidence that defendants thought those things.
     • Pain On and After 1 October 2015
     Granted without objection as to Marziale. Denied as to Elaine.
     • 404 Evidence, Approaching the Bench, and Ringing the Bell
     Granted, as to all parties.



                                    -2-
    Case 5:18-cv-00086-DPM-BD Document 327 Filed 01/19/21 Page 3 of 5



     • Suggestions of Bad Parenting
     Denied without prejudice.       Marziale' s request 1s vague and
overbroad. Rules 401, 402, and 403 apply, of course.
     • Dr. Fowlkes's Expert Testimony
     Mostly denied. As agreed, Dr. Fowlkes may not testify about
Marziale' s drug use in prison.    Otherwise, the usual tools - cross-
examination, impeachment, the Rules of Evidence - can handle Dr.
Fowlkes's expert testimony.


     2. Defendants' motion in limine is partly granted and partly
denied. Paragraph 6 is granted as unopposed. Here are the Court's
rulings on the opposed parts:
     • Dr. Howard's Expert Testimony
     Denied.     Here again, the usual tools - cross-examination,
impeachment, the Rules of Evidence-can handle Dr. Howard's expert
testimony.
     • Sonic Stop
     Denied.
     • Prior Standard of Care Criticisms
     Denied.
     • CQI Report and Holcomb's Testimony
     Denied. These issues are a bit tangled. First, Cook is a party and
Marziale can offer his statements against him, either through


                                  -3-
    Case 5:18-cv-00086-DPM-BD Document 327 Filed 01/19/21 Page 4 of 5



Holcomb's testimony or the CQI report.         FED. R. EVID. 801(d)(2).
Second, Farmer is not a party. But she, and Cook, were speaking for
Correct Care during the investigation. Several of the Rule's subsidiary
conditions are satisfied.   FED. R. EVID. 801(d)(2)(A)-(D).     Farmer's
statements are admissible against the company.        The CQI report's
ultimate conclusions are Correct Care's statements, and thus also
admissible against the company. FED. R. EVID. 801(d)(2). While there
will be contrary evidence offered, Holcomb may testify about what
Correct Care employees told her during her investigation of the
incident for the company. The Court is open to appropriate limiting
instructions at Defendants' election.
     • Correct Care's Net Worth and Financial Condition
     Granted without objection. Proof about this entity's net worth is
relevant to possible punitives only.
     • Other Lawsuits
     Granted. The parties are trying this case, not others.
     • Subsequent Remedial Measures
     Partly granted, partly denied. Evidence and testimony about the
ANGELS program as it existed at the time of Marziale' s pregnancy and
delivery is fine; evidence and testimony about fixes to the ANGELS
program after Marziale' s pregnancy and delivery is not.




                                  -4-
    Case 5:18-cv-00086-DPM-BD Document 327 Filed 01/19/21 Page 5 of 5



     • Quality Documents
     Granted.   Any quality-related evidence should be specific to
pregnancy care in the state of Arkansas. And defendants may not argue
that the excluded documents are necessary to show a policy or custom.

                                 * * *
     Marziale' s motions in limine, Doc. 233, 294, & 298, are partly
granted and partly denied. Defendants' motion in limine, Doc. 296, is
partly granted and partly denied.
     So Ordered.

                                                  I
                                 D .P. Marshall Jr.
                                 United States District Judge




                                    -5-
